Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 8 February 2022. Claims 1-3 and 5-19 remain pending and presently under consideration in this application.

Response to Amendment
The rejection of claims 1, 14, 15, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 6-9 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. However, upon further consideration, a new grounds of rejection is made as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “R1 denotes alkyl or alkenyl having up to 7 C atoms” (emphasis added); the scope of the protection sought is not clear, especially since there is no minimum amount of C atoms, thus including the possibility of zero C atoms, and since an alkenyl group requires at least 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R1 in the compounds of formulae I-1 and I-2 in the claimed liquid-crystalline medium.
Amended claim 1 is rejected as being vague and indefinite when it recites “wherein the proportion of the one or more compounds of formula I-1 or I-2 in the mixture as a whole is 20% by weight or less” (emphasis added); the scope of the protection sought is not clear, since the phrase “or less” includes the possibility of zero, and thus the claimed liquid-crystalline medium would not contain one or more compounds of formula I-1 or I-2. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 5 is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    387
    658
    media_image1.png
    Greyscale
(emphasis added); the scope of the protection sought is not clear, since claim 1 does not identify the recited structures as “Dye-1” and “Dye-2”. Claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 9 is rejected as being vague and indefinite when it recites “wherein the proportion of compounds of the formula I in the mixture” (emphasis added); the scope of the protection sought is not clear, especially since claim 1 has been amended to recite that the claimed liquid-crystalline medium comprises “one or more compounds of formula I-1 or I-2”. There is insufficient antecedent basis for “one or more compounds of formula I”. Claim 9 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Claim 11 is rejected as being vague and indefinite when it recites a “method which comprises including the liquid-crystalline medium according to claim 1 in a“ (emphasis added); the scope of the protection sought is not clear, especially since, other than mentioning that the liquid-crystalline medium is included, claim 11 fails to particularly point out and distinctly claim any steps by which the liquid-crystalline medium is utilized in the claimed method.
Response to Arguments
Applicant’s arguments filed 8 February 2022 have been considered but are moot because the new grounds of rejection does not rely on any matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722